  Case 18-01046         Doc 45     Filed 11/02/18 Entered 11/02/18 11:39:31              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-01046
         CHARLES E BALL JR
         LISA BALL
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/15/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/20/2018.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-01046       Doc 45        Filed 11/02/18 Entered 11/02/18 11:39:31                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $11,970.00
       Less amount refunded to debtor                          $7,674.60

NET RECEIPTS:                                                                                     $4,295.40


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,885.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $410.40
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,295.40

Attorney fees paid and disclosed by debtor:                  $115.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AARONS SALES & LEASE OWNERSHI    Unsecured           0.00           NA              NA            0.00       0.00
AFNI                             Unsecured         451.00           NA              NA            0.00       0.00
AMERICAN AIRLINES C U            Unsecured           0.00           NA              NA            0.00       0.00
AMERICAN AIRLINES C U            Unsecured           0.00           NA              NA            0.00       0.00
AMERICAN AIRLINES C U            Unsecured         694.15        694.15          694.15           0.00       0.00
Americash                        Unsecured         759.10           NA              NA            0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured         520.00           NA              NA            0.00       0.00
CAPITAL ONE NA                   Unsecured         285.07        285.07          285.07           0.00       0.00
CHASE                            Unsecured      6,449.00            NA              NA            0.00       0.00
CNAC                             Unsecured           0.00           NA              NA            0.00       0.00
CNAC                             Secured        2,500.00            NA         2,500.00           0.00       0.00
COMENITY CAPITAL BANK            Unsecured           0.00           NA              NA            0.00       0.00
EXETER FINANCE CORP              Secured       18,000.00     18,000.00        18,000.00           0.00       0.00
EXETER FINANCE CORP              Unsecured     11,080.33     10,019.41        10,019.41           0.00       0.00
FBCS SERVICES                    Unsecured      2,932.00            NA              NA            0.00       0.00
FIRST FINANCIAL INVESTMENT FUN   Unsecured      1,077.00            NA              NA            0.00       0.00
FORD MOTOR CREDIT                Unsecured     25,919.42            NA              NA            0.00       0.00
IC SYSTEMS                       Unsecured      1,039.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured      9,452.92       9,790.84        9,790.84           0.00       0.00
IL DEPT OF REVENUE               Priority      30,272.96            NA              NA            0.00       0.00
IL DEPT OF REVENUE               Secured              NA     31,227.80        31,227.80           0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured         511.96           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEM         Unsecured      1,705.01            NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         458.88           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured           0.00      1,705.01        1,705.01           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         458.00        458.88          458.88           0.00       0.00
KOHLS                            Unsecured         265.00           NA              NA            0.00       0.00
M3 Financial Services            Unsecured         598.00           NA              NA            0.00       0.00
NATIONAL RECOVERY AGENCY         Unsecured          42.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,295.55       1,199.09        1,199.09           0.00       0.00
Perfection Collection            Unsecured      3,499.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-01046       Doc 45        Filed 11/02/18 Entered 11/02/18 11:39:31                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted      Allowed         Paid          Paid
PRA RECEIVABLES MGMT             Unsecured         300.00        300.00        300.00           0.00        0.00
PRA RECEIVABLES MGMT             Unsecured         530.89        530.89        530.89           0.00        0.00
PRA RECEIVABLES MGMT             Unsecured         273.68        273.68        273.68           0.00        0.00
PRA RECEIVABLES MGMT             Unsecured         300.00           NA            NA            0.00        0.00
PRA RECEIVABLES MGMT             Unsecured            NA         348.53        348.53           0.00        0.00
QUANTUM3 GROUP LLC               Unsecured         510.35           NA            NA            0.00        0.00
QUANTUM3 GROUP LLC               Unsecured           0.00        792.59        792.59           0.00        0.00
QUANTUM3 GROUP LLC               Unsecured         406.73        499.98        499.98           0.00        0.00
SPRINT                           Unsecured      1,800.00            NA            NA            0.00        0.00
TD BANK USA                      Unsecured      1,263.00            NA            NA            0.00        0.00
TD BANK USA                      Unsecured      3,500.00            NA            NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC        Unsecured      1,263.00         279.66        279.66           0.00        0.00
TRIBUTE                          Unsecured           0.00           NA            NA            0.00        0.00
UNIVERSITY OF CHICAGO MEDICINE   Unsecured            NA         624.00        624.00           0.00        0.00
US DEPT OF HOUSING & URBAN DEV   Unsecured     32,639.03            NA     32,539.03            0.00        0.00
US DEPT OF HOUSING & URBAN DEV   Secured              NA     32,539.03     32,639.03            0.00        0.00
WEBBANK/FINGERHUT                Unsecured         332.00           NA            NA            0.00        0.00
WEBBANK/FINGERHUT                Unsecured           0.00           NA            NA            0.00        0.00
WELLS FARGO BANK NA              Secured       70,000.00     83,479.25    111,445.20            0.00        0.00
WELLS FARGO BANK NA              Secured              NA     27,965.95     27,965.95            0.00        0.00
WELLS FARGO BANK NA              Unsecured     21,541.00            NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                 $111,445.20                 $0.00                $0.00
      Mortgage Arrearage                                $27,965.95                 $0.00                $0.00
      Debt Secured by Vehicle                           $20,500.00                 $0.00                $0.00
      All Other Secured                                 $63,866.83                 $0.00                $0.00
TOTAL SECURED:                                         $223,777.98                 $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                $0.00                $0.00
       Domestic Support Ongoing                               $0.00                $0.00                $0.00
       All Other Priority                                     $0.00                $0.00                $0.00
TOTAL PRIORITY:                                               $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                             $60,340.81                 $0.00                $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-01046         Doc 45      Filed 11/02/18 Entered 11/02/18 11:39:31                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,295.40
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $4,295.40


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
